DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response filed with the Office on 24 March 2021, regarding the Advanced Environmental Technologies, LLC application.

Claims 1, 3, 4, 6-8, 11, 12, 20-23, 27-29, 35, 41, 45, 46, 47, and 89-91 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 April 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 8, 11, 21, 22, 35, 41, 45-47, 89 and 90 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a published paper by L. Peixoto, et al. (“In situ microbial fuel cell-based biosensor for organic carbon”, Bioelectrochemistry, 81(2): p. 99-103, June 2011; hereinafter, “Peixoto”).

Regarding claim 1, Peixoto discloses a biological oxygen demand (BOD) biosensor based on the microbial fuel cell principle (Abstract; which reads on the claimed, “[a] method of measuring microbial activity”).  Peixoto teaches a mediator-less submersible microbial fuel cell (1st ¶, 4. Conclusions, p. 102; which reads on “providing a portable bioelectrochemical electrical signal measuring device”).  As parts of the taught device, Peixoto teaches an electrode system very compact to minimize the internal resistance and comprised an anode electrode in direct contact with the proton exchange membrane that was hot-pressed to the cathode electrode (1st ¶, 2.2. BOD biosensor description, p. 100; which reads upon the limitation, “at least one anode located together with at least one cathode, wherein said at least one cathode and said at least one anode are separated by and attached to a permeable material”).  Peixoto further teaches the electrodes were connected to a resistance with 1 kΩ using copper coated wires (1st ¶, 2.2. BOD biosensor description, p. 100; which reads on the limitations of “an anode-cathode connector between said at least one anode and said at least one cathode [and] a load connector between a load and said at least one anode and at least one cathode”).  Also, Peixoto teaches the voltage difference between anode and cathode electrodes was measured across a fixed a data meter connected to said load connector”).  Peixoto teaches domestic wastewater was used a source of organic matter to start a biofilm formation on the anode surface of the BOD biosensor (2.1. Wastewater collection and composition, p. 100-101; which reads on the limitations, “providing a natural matrix containing microorganisms or biological enzymes [and] inserting said portable bioelectrochemical electrical signal measuring device into said natural matrix containing microorganism or biological enzymes”).  Subsequently, Peixoto teaches the voltage difference between anode and cathode electrodes was measured across a fixed resistance with 1 kΩ every 10 min, and the biofilm formed on the anode electrode reached steady-state when similar values of voltage were obtained 3 times consecutively (2.3.1. Biofilm formation, p. 100-101; which reads on “measuring an electrical signal of said natural matrix with said portable bioelectrochemical electrical signal measuring device”).  Peixoto teaches at least one of biosensor being monitored was discontinued (2.3.1. Biofilm formation, p. 100-101; which reads upon, “removing said portable bioelectrochemical electrical signal measuring device from said matrix”).  Finally, Peixoto teaches the current density increased linearly with the five day BOD (BOD5), up to a concentration of 78±8 mg O2 / L, wherein the range of BOD5 concentrations that were evaluated with the BOD biosensor is in agreement by those published in literature (3.3. Current generation at various BOD5 concentrations, p. 102; which reads upon the limitation, “determining microbial activity in said natural matrix based on said measured electrical signal”).

Regarding claim 6, Peixoto teaches the voltage difference between anode and cathode electrodes was measured across a fixed resistance with 1 kΩ every 10 min using a multimeter, and data were collected automatically by a data acquisition program and a computer (2.3.1. Biofilm formation, p. 100-101).

Regarding claim 8, Peixoto teaches testing for amount of pollutant organic matter in water (Abstract).

Regarding claim 11, Peixoto teaches the voltage difference between anode and cathode electrodes was measured across a fixed resistance with 1 kΩ (i.e., 1000 ohm) every 10 min using a multimeter, and data were collected automatically by a data acquisition program and a computer (2.3.1. Biofilm formation, p. 100-101).

Regarding claim 21, Peixoto teaches the voltage difference between anode and cathode electrodes was measured across a fixed resistance with 1 kΩ every 10 min using a multimeter, and data were collected automatically by a data acquisition program and a computer (2.3.1. Biofilm formation, p. 100-101).

Regarding claim 22, see Peixoto, Figure 4.

Regarding claim 35, Peixoto teaches the cathode's surface in direct contact with the proton exchange membrane comprising Nafion (1st ¶, 2.2. BOD biosensor description, p. 100).

Regarding claims 41 and 45, Peixoto teaches the same is domestic wastewater (2.1. Wastewater collection and composition, p. 100), which would inherently have indigenous microorganisms that form a biofilm on the anode surface when used as inoculum to the biosensor.

Regarding claim 46, Peixoto teaches measurement for 5 days (1st ¶, 1. Introduction, p. 99).

Regarding claim 47, Peixoto discloses a mediator-less submersible microbial fuel cell (1st ¶, 4. Conclusions, p. 102; which reads on “[a] microbial activity measurement system . . . a portative, transitory bioelectrochemical insert capable of measuring electrical signals originating from microbial metabolisms in a natural matrix containing microorganisms or biological enzymes”).  As parts of the taught device, Peixoto teaches an electrode system very compact to minimize the internal resistance and comprised an anode electrode in direct contact with the proton exchange membrane that was hot-pressed to the cathode electrode (1st ¶, 2.2. BOD biosensor description, p. 100; which reads upon the limitation, “at least one anode located together with at least one cathode, wherein said at least one cathode and said at least one anode are separated by and attached to a permeable material”).  Peixoto further teaches the electrodes were connected to a resistance with 1 kΩ using copper coated wires (1st ¶, 2.2. BOD biosensor description, p. 100; which reads on the limitations of “an anode-cathode connector between said at least one anode and said at least one cathode [and] a load connector between a load and said at least one anode and at least one cathode”).  Also, Peixoto teaches the voltage difference between anode and cathode electrodes was measured across a fixed resistance with 1 kΩ every 10 min using a multimeter, and data were collected automatically by a data acquisition program and a computer (2.3.1. Biofilm formation, p. 100-101; which reads on “a data meter connected to said load connector”).

Regarding claim 89, Peixoto teaches testing for amount of pollutant organic matter in water (Abstract).

Regarding claim 90, see Peixoto, Figure 4.

Allowable Subject Matter
Claims 3, 4, 7, 12, 20, 23, 27-29 and 91 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The now cited Peixoto reference is the closest prior art to the present claims.  However, Peixoto does not teach the limitations of the indicated claims, nor would modification to the method/device disclosed by Peixoto to read upon any of said claims be reasonably obvious to one of ordinary skill in the art.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. Christopher Ball/           Primary Examiner, Art Unit 1795
19 April 2021